Case 2:18-cv-06081-JAK-SK Document 305 Filed 11/20/20 Page 1 of 5 Page ID #:5056



 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     JEFFREY S. ROBINS
 3   Deputy Director
 4   SARAH B. FABIAN
     NICOLE N. MURLEY
 5   Senior Litigation Counsel
 6   U.S. Department of Justice
     Office of Immigration Litigation
 7   PO Box 868, Ben Franklin Station
 8   Washington, D.C. 20044
     Nicole.Murley@usdoj.gov
 9   Telephone: (202) 616-0473
10   Fax: (202) 616-8962
     Attorneys for Defendants
11
12
13                           UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15                                  WESTERN DIVISION
16   Ms. J.P., et al.,                              Case No. 2:18-cv-06081-JAK-SK
17                 Plaintiffs,
18          v.
19   WILLIAM P. BARR, et al.,                       DEFENDANTS’ STATUS REPORT
20                 Defendants.
21
22          On March 24, 2020, the Court granted the parties’ stipulation staying this
23   litigation, including all pending deadlines and any pending discovery until January 10,
24   2021. ECF No. 298. Defendants have submitted status reports providing updates on
25   Defendants’ progress in providing the injunctive relief to class members on May 22,
26   July 21, and September 21, 2020. ECF Nos. 299, 301, 303. The Court directed
27   Defendants to file a further status report on or before November 20, 2020. ECF No. 304.
28   Defendants submit this status report in accordance with the Court’s instruction.
                                                1
Case 2:18-cv-06081-JAK-SK Document 305 Filed 11/20/20 Page 2 of 5 Page ID #:5057



 1   I.    Update on Relief Provided to the Custody Subclass
 2         As of October 24, 2020, there were 11 potential Custody Subclass members in
 3   U.S. Immigration and Customs Enforcement (ICE) custody. 1 ICE Enforcement and
 4   Removal Operations (ERO) has personally served notices on 9 of the 11 potential
 5   Custody Subclass members. See Declaration Captain Indira Harris attached hereto as
 6   Defs.’ Ex. A. Six of the 11 potential Custody Subclass members identified were
 7   previously identified as potential Custody Subclass members. There are two newly
 8   identified potential Custody Subclass members who were removed from the United
 9   States prior to receiving class notice and/or a mental health assessment. ERO has also
10   publicly posted notices in certain detention facilities, where the detained subclass
11   members are located. See ECF No. 299. As of this date, mental health evaluations have
12   been completed for 9 of the potential Custody Subclass members identified. See Defs.’
13   Ex. A. As of this date, the three newly identified potential Custody Subclass members
14   have not requested or required additional treatment. Id.
15   II.   Update on Relief Provided to the Released Subclass
16         On March 11, 2020, the U.S. Department of Health and Human Services (HHS)
17   entered into a contract with Seneca Family of Agencies (“Seneca”) to implement the
18   preliminary injunction as to the Released Subclass. Under the contract, Seneca locates
19   class members within the United States, notifies them of the availability of mental
20   health assessment and treatment for themselves and their families, and determines their
21   interest in seeking services. Seneca then coordinates referrals to no or low-cost mental
22   health providers who receive federal grant funding from, or are supported or designated
23   by, the Substance Abuse and Mental Health Services Administration (“SAMHSA”) or
24   the Health Resources and Services Administration (“HRSA”) of HHS, as well as to
25   community-based mental health organizations.
26
27
     1
       Defendants provided Class Counsel with the updated/operative class list prior to the
28   filing of the status report.
                                                2
Case 2:18-cv-06081-JAK-SK Document 305 Filed 11/20/20 Page 3 of 5 Page ID #:5058



 1          On November 13, 2020, Seneca submitted a progress report to HHS, attached
 2   hereto as Defs.’ Ex. B, in which Seneca summarized the efforts it has undertaken to
 3   assist class members obtaining the court-ordered services. As the report indicates,
 4   Seneca has provided 2,103 class members with notices by first-class mail, in both
 5   English and Spanish. Seneca has spoken telephonically with 496 Released Subclass
 6   members, 237 of whom have requested mental health services, 83 are undecided, and
 7   176 have declined services. See Defs.’ Ex. B.
 8         As of today, Seneca lacks mailing addresses for only 22 class members, 20 of
 9   whom were either released to non-profit organizations serving the immigrant
10   community or reunited at a DHS detention facility. DHS ran a search through its system
11   of records to determine if it has any updated contact information for these class
12   members, but did not find any.
13         Seneca continues to conduct direct outreach to the non-profit community and
14   search publicly available sources to locate these families. Specifically, Seneca has
15   utilized a multi-faceted approach to locate class members. Not only has it mailed the
16   approved notice letter to the class members with a mailing address, it has also worked
17   closely with the Ms. L Steering Committee to gather updated contact information.
18   Seneca also employs social media and the news as tools to spread awareness about the
19   availability of services. Seneca has indicated that it has built a wide network of
20   immigration advocacy partners who share information about Ms. J.P. relief with their
21   individual clients and make referrals to Seneca. Seneca continues to leverage its
22   expertise in family finding to identify updated contact information using public records.
23   When Seneca locates the remaining class members, it will notify them of the availability
24   of mental health services.
25
26   Dated: November 20, 2020                       JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General
27
28                                                  JEFFREY S. ROBINS

                                                3
Case 2:18-cv-06081-JAK-SK Document 305 Filed 11/20/20 Page 4 of 5 Page ID #:5059



 1                                             Deputy Director
 2
                                               SARAH B. FABIAN
 3                                             Senior Litigation Counsel
 4
                                               /s/ Nicole N. Murley
 5                                             NICOLE N. MURLEY
 6                                             Senior Litigation Counsel
                                               Department of Justice
 7                                             Civil Division
 8                                             Office of Immigration Litigation
                                               District Court Section
 9                                             P.O. Box 868
10                                             Washington, D.C. 20044
                                               Tel: (202) 616-0473
11                                             Email: Nicole.Murley@usdoj.gov
12
13                                             Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
Case 2:18-cv-06081-JAK-SK Document 305 Filed 11/20/20 Page 5 of 5 Page ID #:5060



 1                              CERTIFICATE OF SERVICE
 2   IT IS HEREBY CERTIFIED THAT:
 3
           I, Nicole N. Murley, am a citizen of the United States and am at least eighteen
 4
     years of age. My business address is 450 Fifth Street, NW, Washington, D.C. 20001. I
 5
     have caused service of the Status Report on all counsel of record, by electronically filing
 6
     the foregoing with the Clerk of the District Court using its ECF System, which
 7
     electronically provides notice. I also served Plaintiffs’ counsel by electronic mail. I
 8
     declare under penalty of perjury that the foregoing is true and correct.
 9
10
     DATED: November 20, 2020
11
                                             /s/ Nicole N. Murley
12                                           NICOLE N. MURLEY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
